Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Christopher Corpening appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction based on Amendment 750 to the Sentencing Guidelines. Our review of the record demonstrates that Amendment 750 did not alter Corpening’s Guidelines range. See United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010). Accordingly, we affirm the district court’s order. See United States v. Corpening, No. 5:03— cr-00037-RLV-DCK-7 (W.D.N.C. May 10, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.